Title: To George Washington from Colonel Moses Hazen, 7 March 1779
From: Hazen, Moses
To: Washington, George


Sir
Camp Near Danbury [Conn.] the 7th of march 1779
The fore going is a Duplicate of my letter of the Date there in mentioned, and as I have not received your Excellencys answer to it, I am apprehensive that it has not reached Head Quarters. I beg your Excellency will please to observe that my Regiment has not received a Blankit to every two Men—and we have nothing Provided for Sumer Cloathing—I have applied to Genl Putnam for orders with respect there of, and he refers me to your Excellency. I must there fore beg your Excellencys Patronage, and that you will please to Devise Some method whereby this Regiment may be on an equal footing with the army at large.
Your Excellencys letter of the 22d Feby Covering the arrangment of the three New Hampshire Regiments is come to hand—and I have Communicated the Contents to the Several Commandg officers of Regiments here on the ground—They have reputiated Several Errors and the officers do in General Remonstrate against the present arrangment Taking place—I have recommended to them a little Patience for the arrival of Genl Poor who I presume parfectly understands the Nature of their Several and Respective claims and pretentions to Rank—and I have the pleasure to acquaint your Excellency that the officers of the three New Hampshire Regiments have Cherfully Consented to This measure which I hope will meet your approbation. I have the Honr to be Your Excellencys most Obedt and most Devoted Hume Servt
Moses Hazen